Citation Nr: 1144229	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  11-05 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for muscle spasms of the bilateral posterior upper legs and bilateral leg cramping.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel

INTRODUCTION

The Veteran had active service from January 1976 to January 1979.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2009 by the Department of Veterans Affairs (VA) Honolulu, Hawaii, Regional Office (RO).
 
The Veteran requested a hearing before a decision review officer in this case.  The hearing was scheduled and subsequently held in September 2010.  The Veteran testified at that time and the hearing transcript is of record.  The Veteran also requested a Travel Board hearing.  The hearing was held before the undersigned Veterans Law Judge (VLJ) in May 2011.  The Veteran testified at that time and the hearing transcript is of record.  The Veteran submitted additional private and VA treatment records in support of his current claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a current disability manifested by muscle spasms of the bilateral posterior upper legs and bilateral leg cramping and that this disability is related to his period of active service.  In particular, the Veteran testified that he sustained an injury to his chin and legs during advanced individualized training (AIT) while stationed at Fort Dix, New Jersey after he fell or slid approximately 22 feet down a telephone pole.  According to the Veteran, he received treatment after this incident.  In a subsequent statement dated August 2011, the Veteran stated that this incident occurred between April and June 1976.  The Veteran has also reported a continuity of symptoms since discharge from service.  On remand, therefore, the AMC should contact the appropriate service department and/or Federal agency to obtain any and all copies of inpatient or outpatient treatment records related to this claimed incident.  
Service treatment records (STRs) are completely negative for an incident as described by the Veteran.  However, the Veteran presented to sick call in September 1978 with subjective complaints of muscle spasms in his legs.  According to the Veteran, he had these spasms "sometimes" and in this case, the spasms started the prior day.  The Veteran was advised to increase his salt intake and he was put on a two-day physical profile in which he was prohibited from running or participating in physical training.  

The Veteran returned to sick call in October 1978 with subjective complaints of bilateral leg cramps for the past month.  The diagnosis was possible muscle spasm.  The Veteran was prescribed parafon forte, analgesic balm, and warm soaks, and he was prohibited from climbing trees or poles for seven days.  The Veteran sought additional care later that same month and reported bilateral cramping in the calves with no apparent change since the previous visit.  The diagnosis was bilateral muscle spasm to posterior lower legs.  The Veteran was referred for a physical therapy consultation.  

In a physical therapy consultation dated November 1978, the Veteran reported having a persistent problem with chronic muscle spasms in the back of his calves.  The diagnosis was "bilateral calve (gastroc soleus) spasm with running - etiology unknown."  The Veteran was also afforded a clinical evaluation and physical examination in January 1979 prior to discharge from service.  The clinical evaluation was normal and no neuromuscular or orthopedic abnormalities were found.  The Veteran, however, reported having cramps in his legs.  

Pertinent post-service treatment records reflected a diagnosis of and treatment for muscle spasms or cramps of the bilateral legs.  In fact, VA and private examiners attributed these symptoms to the Veteran's alleged in-service fall from a telephone pole.  See February 2009 statement from E. Cachola, M.D., January 2010 statement from R. Aki, M.D., and the February 2011 statement from the Veteran's treating VA physician.  Diagnostic testing performed in May 2011 was interpreted to show evidence of mild left S1 denervation and mild polyneuropathy.  See Straub Clinic and Hospital electromyographic and nerve conduction study reports.      

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2011).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran was afforded a VA Compensation and Pension (C&P) muscles examination in April 2009.  He reported working as a lineman in service and stated that he fell from a pole in 1976.  He also experienced muscle spasms of the upper legs since this claimed incident.  A physical examination was significant for dorsiflexion and plantarflexion weakness.  The diagnosis was muscle spasm of the bilateral posterior upper legs.  In a September 2009 addendum, a different VA examiner described the Veteran's physical examination in April 2009 as "essentially normal" with evidence of dorsiflexion and plantarflexion weakness.  The examiner indicated that the Veteran had a history of bilateral lower extremity muscle spasm, but none was found on examination, and a diagnosis could not be made without resort to mere speculation. 

The Board finds the April 2009 VA examination and the subsequent September 2009 addendum to be inadequate for evaluation purposes.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Although an examination report which cannot provide an opinion without resort to speculation is not inadequate per se, the examiner must provide a basis for that determination and the phrase "without resort to speculation" should reflect the limitations of the medical community at large and not those of a particular examiner/reviewer.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Accordingly, the Veteran should be scheduled for a new examination to determine the nature and etiology of his claimed disability and its relationship to service, if any.     

VA is also required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The evidence of record reflects that the Veteran receives VA and private treatment.  Therefore, the AMC should request all VA medical records pertaining to the Veteran from September 2, 2009.  In addition, the Veteran should be contacted on remand and asked to identify any and all non-VA sources of treatment for the disability at issue that are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for his claimed disability that is not already of record.  The RO/AMC should notify the Veteran pursuant to 38 C.F.R. § 3.159(e) if these records cannot be obtained.

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from September 2, 2009.  If there are no VA medical records dated after September 2, 2009, this finding should be documented in the claims folder.

3.  Contact the appropriate service department and/or Federal agency to obtain any and all copies of inpatient or outpatient records pertaining to the Veteran dated April and June 1976 that relate to the claimed in-service injury at Fort Dix, New Jersey during advanced individualized training in which the Veteran fell or slid down a telephone pole and sustained injury to his chin and legs.  Facilities that should be contacted include, but are not limited to, medical facilities at Fort Dix, New Jersey, the National Personnel Records Center (NPRC), the Records Management Center (RMC), and the Army Human Resources Command (HRC) in St. Louis, Missouri.  See VBA Adjudication Manual, M21-1MR, III.iii.2.B.12.c, 13.a.  The RO/AMC should notify the Veteran pursuant to 38 C.F.R. § 3.159(e) if these records do not exist or cannot be obtained.  

4.  After all of the above development is completed, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed bilateral leg disability manifested by muscle spasms of the bilateral posterior upper legs and bilateral leg cramping, and its relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to express an opinion as to whether the Veteran's claimed disability manifested by muscle spasms of the bilateral posterior upper legs and bilateral leg cramping at least as likely as not (i.e., 50 percent or greater possibility) began in or is related to the Veteran's period of active service, including but not limited to the claimed telephone pole incident described in detail above.  Please note: To date, the service treatment records are negative for the incident as described by the Veteran.  The examiner should also explain the significance, if any, of the Veteran's subsequently diagnosed diabetes mellitus with neuropathy and traumatic neuritis.  See June 2005 VA treatment note; private treatment records from Kalihi Rehab Center, LLC.  The examiner should provide the Veteran with an opportunity to state what symptoms he experiences and for how long they have been present, and consider the Veteran's report of continuity of symptoms since service in reaching this conclusion.  The examiner must provide a complete rationale for any stated opinion.
5.  If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones, 23 Vet. App. at 390.  The United States Court of Appeals for Veterans Claims stated in Jones that the phrase "without resort to speculation" should reflect the limitations of the medical community at large and not those of a particular examiner/reviewer.  Id.  
  
6.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.

7.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


